*1039On Application for Rehearing.
PER CURIAM.
Our attention is called to Act No. 103 of 1870, p. 18, of the Acts of 1871, and Act No. 17 of 1880, p. 21, which amend article No. 245, C. P., so as to require bonds in attachment suits to be in favor of the clerk of court instead of the defendant in a cause. As the judgment is not based on the ground that the bond is made in favor of the wrong party, but that it was insufficient on other grounds, a rehearing on this point becomes unnecessary.
Our attention is also called to article 3065, C. C., which provides that “the person who cannot give a surety is admitted to give a pledge,” etc., and it is urged that a certified check may be thus given without any written instrument.
In attachment suits the party applying must “annex to his petition his obligation in favor of the clerk of court before which the writ issues for a sum equal to that which he claims, with the surety of one good and solvent person,” etc.
In this case plaintiff has not annexed “to his petition his obligation in favor of the clerk of the court”; that is, his obligation which he did annex to his petition is insufficient and invalid.
The law required plaintiff to annex to his petition a written obligation or bond “with the surety of one good and solvent person,” etc.; and, if he could not give security, then he might have given a pledge.
It is quite clear in such case that the giving of a pledge must be in writing. Besides, all proceedings in a court of record must be in writing.
In all similar cases before this court such proceedings were in writing. In Lanata v. Bayhi, 31 La. Ann. 229, plaintiff filed a written petition asking that he might make a deposit instead of giving surety on a bond of appeal. In Rayssiguier v. Monroe, 37 La. Ann. 113, a similar proceeding was by motion in open court. In Sauer v. Union Oil Co., 43 La. Ann. 699, 9 South. 566, a bond was given, and written therein was a pledge of securities in place of the name of one good and solvent person as surety.
The giving of a pledge or deposit in place of a surety on an attachment bond must be in writing.
Rehearing is refused.